—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered June 5, 1997, convicting him of robbery in the first degree, burglary in the second degree, and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During jury selection, the defendant raised an objection pursuant to Batson v Kentucky (476 US 79), regarding the prosecution’s use of a peremptory challenge to exclude a black prospective juror from the panel. The prosecution offered a race-neutral explanation for the challenge, rendering the issue of a prima facie showing academic (see, People v Payne, 88 NY2d 172), and satisfying its obligation to provide a facially race-neutral explanation for its challenge (see, People v Allen, 86 NY2d 101). The burden then shifted to the defendant to demonstrate that the prosecutor’s explanation was pretextual (see, Purkett v Elem, 514 US 765). The defendant’s contention that the prosecution’s explanation was pretextual is unpreserved for appellate review (see, People v Santiago, 272 AD2d *400418) and, in any event, without merit (see, People v Lassic, 254 AD2d 303; People v Hoover, 248 AD2d 728; People v Morrison, 235 AD2d 553). Santucci, J. P., Sullivan, Altman and Krausman, JJ., concur.